Citation Nr: 0204976	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-15 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to April 14, 1994, for 
a 100 percent evaluation for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1970.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision, in which the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), effectuated a December 1998 Board 
decision and increased the evaluation assigned the veteran's 
PTSD to 100 percent, effective from April 14, 1994.  The 
veteran appealed the effective date the RO assigned the 100 
percent evaluation, and in December 2000, the Board affirmed 
the RO's decision.   

The veteran appealed the Board's December 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in April 2001, based on a Joint Motion for 
Remand and to Stay Further Proceedings, the Court vacated the 
Board's decision and remanded the claim to the Board for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001)). 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim.

2.  On April 14, 1994, the RO received the veteran's claim 
for an evaluation in excess of 30 percent for PTSD.  

3.  In September 1994, the RO increased the evaluation 
assigned the veteran's PTSD to 50 percent.  

4.  In December 1998, the Board granted the veteran 
entitlement to a 100 percent evaluation for PTSD.  

5.  The RO effectuated the Board's decision in February 1999, 
by increasing the evaluation assigned the veteran's PTSD to 
100 percent, effective from April 14, 1994. 

6.  The medical evidence of record does not establish that 
the veteran's PTSD was totally disabling prior to April 14, 
1994.


CONCLUSION OF LAW

The criteria for an effective date prior to April 14, 1994, 
for a 100 percent evaluation for PTSD, have not been met.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an effective date prior to April 14, 1994, for a 100 
percent evaluation for PTSD.  In February 1999, the RO 
increased the evaluation assigned the veteran's PTSD to 100 
percent, effective from April 14, 1994.  The veteran appealed 
the decision on the basis that an earlier effective date 
should be assigned.  

While the veteran's appeal was pending, Congress passed 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances the VA's duties to notify 
a claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001)).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  The VA has indicated that, with the 
exception of the amended provisions of 38 C.F.R. §§ 3.156(a), 
3.159(c) (the second sentence), and 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed the veteran's claim pursuant to the VCAA.  
However, as explained in greater detail below, prior to the 
enactment of the law, the RO took action that is consistent 
with the notification and assistance provisions of the VCAA.  
In light of the foregoing, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  In a rating 
decision dated February 1999, a letter notifying the veteran 
of that decision, and a statement of the case issued in June 
1999, the RO informed the veteran of the reasons for which 
his claim had been denied and of the evidence needed to 
substantiate his claim, notified the veteran of all 
regulations pertinent to his claim, and provided him an 
opportunity to present additional evidence and argument, 
including in the form of hearing testimony, in support of his 
claim.  The Board provided the veteran further guidance with 
regard to the evidence needed to substantiate his claim in a 
decision issued in December 2000.

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence pertinent to the 
veteran's claim, including VA outpatient treatment records 
and reports of hospitalization dated prior to and shortly 
after April 14, 1994, when the veteran filed his claim for an 
increased evaluation, and information from the Social 
Security Administration (SSA).  The veteran has not reported, 
and the Board is not aware of, any other outstanding evidence 
that needs to be obtained in support of the veteran's claim.  
In addition, the RO and the Board reviewed this evidence and 
determined that it contained physicians' statements 
addressing the severity of the veteran's PTSD prior to and 
shortly after April 14, 1994, thereby ensuring that this 
evidence was developed to the extent necessary to decide the 
veteran's claim.

In November 2001, after the Court vacated the Board's 
December 2000 decision, the Board provided the veteran one 
more opportunity to submit evidence in support of his claim.  
In a letter to the veteran's representative, the Board 
indicated that additional evidence and argument could be 
submitted directly to the Board in support of the veteran's 
claim.  In March 2002, the representative submitted 
additional argument in the form of a written statement.  
Therein, the representative argued that, in its December 2000 
decision, the Board failed to discuss whether the VCAA 
required VA to provide the veteran additional notification 
and assistance with regard to his claim.  The representative 
further argued that, prior to the issuance of the Board's 
December 2000 decision, VA did not identify the evidence that 
was missing from the file, provide the veteran an opportunity 
to submit such evidence, or obtain a medical opinion 
addressing whether, prior to April 14, 1994, it was factually 
ascertainable that the veteran's PTSD was totally disabling.   

As previously indicated, in decisions, letters and a 
statement of the case, the RO and the Board clearly explained 
why the veteran's claim had been denied, informed him of the 
evidence needed to substantiate that claim, and provided him 
multiple opportunities to do so.  However, as alleged, 
neither the RO, nor the Board obtained a medical opinion 
addressing whether, prior to April 14, 1994, it was factually 
ascertainable that the veteran's PTSD was totally disabling.  
The Board does not believe such development is necessary 
given that the medical evidence of record contains multiple 
opinions discussing, and findings that relate to, the 
severity of the veteran's PTSD during the time period that is 
critical in this case.  In April 1992, two medical 
professionals characterized the veteran's PTSD as mild and 
moderate, and one of those professionals indicated that, 
although the veteran was totally disabled with regard to 
working, this inability to work did not result from his PTSD.  
Moreover, during outpatient treatment and psychological 
evaluations from 1991 to 1994, all medical professionals 
attributed the veteran's social and industrial impairment to 
multiple disorders, not solely to the veteran's PTSD, and no 
medical professional found the veteran's PTSD to be totally 
disabling.  Moreover, during a VA PTSD examination conducted 
in July 1994, only three months after the veteran filed his 
claim for an increased evaluation, the examiner characterized 
the veteran's PTSD as moderately disabling.  

In the written statement, the representative lastly argued 
that, with regard to claim readjudication under the VCAA, all 
claims must be remanded to the RO for initial consideration 
unless the Board is able to render a favorable decision.  To 
the contrary, the Court has held that the VCAA does not 
require remand of all claims pending on its effective date.  
See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see 
also Wensch v. Principi, 15 Vet. App. 362, 367-70 (2001) 
(holding that when there is extensive factual development in 
a case, including in the record on appeal and in a detailed 
Board decision, and further assistance would not aid in 
substantiating a claim, the VCAA is inapplicable).  In this 
case, the appeal has been factually developed and there is no 
other information the RO or the Board could provide the 
veteran to assist in the development of his claim.  Inasmuch 
as VA has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of that claim, another Remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

Given that VA satisfied its newly enhanced duties to notify 
and assist the veteran, the Board must now review the merits 
of the veteran's claim.  Statutory and regulatory provisions 
specify that unless otherwise provided, the effective date of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be fixed in accordance with the facts 
found, but will not be earlier than the date of receipt of 
the claimant's application.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (2001).

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (2000) (which provides that, if the 
claim is not received within 1 year from such date, the 
effective date is the date of receipt claim); Harper v. 
Brown, 10 Vet. App. 125, 126-127 (1997) (holding that 38 
C.F.R. § 3.400(o)(2) applies when the increase in disability 
precedes the filing of the claim and the claim is received 
within one year of the increase).  

In this case, the veteran's representative, on the veteran's 
behalf, seeks an effective date of April 14, 1993, for the 
assignment of the 100 percent evaluation for PTSD.  He 
asserts that the veteran's total disability due to PTSD 
became factually ascertainable one year prior to the date the 
veteran filed his claim for an increased evaluation for PTSD, 
and that therefore, the provision of 38 C.F.R. § 3.400(o)(2) 
applies.  The evidence in this case does not confirm the 
representative's assertion.

The veteran in this case served on active duty from January 
1968 to March 1970.  From 1984 to 1991, he sought treatment 
for psychiatric complaints, but was not diagnosed with PTSD.  
He began participating in a PTSD program in 1991 and was 
first diagnosed with PTSD in 1992.  During a VA 
hospitalization from March 1992 to April 1992, a physician 
indicated that the veteran had PTSD, multiple substance abuse 
disorders in remission and anti-social traits.    

Following this hospitalization, in April 1992, the veteran 
underwent VA PTSD (psychological and psychiatric) 
examinations, during which he reported that he had difficulty 
sleeping and concentrating, memory loss, nightmares, 
flashbacks, paranoid ideation, panic symptoms, and a 
depressed and irritable mood on most days.  The psychologist 
who conducted the first examination noted that the veteran 
was well groomed, oriented times three and cooperative, and 
had adequate eye contact, unpressured speech, and a mildly 
irritable affect (which worsened when questioned about 
Vietnam, at which time the veteran refused to answer).  He 
also noted that the veteran did not exhibit psychotic 
behavior, denied visual hallucinations, and indicated that he 
heard noises off in the distance.  Finally, he noted that 
there was no history of suicide attempts and that homicidal 
ideation was fleeting.  Test results established that, on the 
MMPI-II, the PTSD subscale was elevated.  The psychologist 
indicated that this finding should be interpreted with 
caution because the back page end frequency scale suggested 
invalidity.  Based on these findings, he diagnosed multiple 
disorders, including social phobia, PTSD (provisional), 
moderate, recurrent major depression, alcohol and substance 
abuse, and personality disorder, not otherwise specified with 
schizotypal, schizoid, passive-aggressive and avoidant 
features.  

The psychiatrist noted some of the findings recorded by the 
psychologist as well as a restricted affect, monotone and 
expressionless speech and language, mild paranoia, impaired 
historical judgment and insight, intact memory and 
concentration, and appropriate social judgment and fund of 
knowledge.  He diagnosed mild PTSD, anti-social personality 
and multiple disorders in remission. 
He explained that the veteran had been receiving treatment in 
a PTSD program, during which he was shown to have recurrent 
nightmares and intrusive thoughts, but that his 
symptomatology was seriously compromised by underlying 
characterological pathology including an anti-social 
personality disorder and a paranoid personality disorder with 
schizoid features.  He indicated that the veteran's 
symptomatology was further complicated by a 23-year history 
of alcohol and substance abuse.  He concluded that any 
inability to find employment related to the veteran's alcohol 
and substance abuse and to his two felony convictions, rather 
than to his PTSD.  During another PTSD (psychiatric) 
examination in August 1992, the same psychiatrist reiterated 
that the veteran's lack of employment was secondary to his 
substance abuse, criminal charges, characterological 
pathology and lack of motivation.  

An October 1992 letter from an attorney who represented the 
veteran in a claim for SSA disability benefits reflects that 
the veteran began working 30 hours weekly on September 1, 
1992.  A VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) received in August 
1995 reflects that the veteran worked as a painter and 
laborer from June 1991 to February 1993, up to 40 hours 
weekly.   

During outpatient treatment from 1991 to 1994, the veteran 
was primarily noted to have anger and depression.  Most often 
these findings were not attributed to PTSD.  However, on 
occasion, they were attributed to PTSD and substance abuse.  
During a four-day hospitalization stay in April 1994, a 
physician noted anger and depression, but attributed these 
findings to substance abuse, depression and PTSD, not solely 
to the veteran's PTSD. 

In April 1993, the veteran underwent an evaluation by a 
psychologist for the purpose of determining whether he was 
entitled to SSA disability benefits.  During this evaluation, 
the veteran was angry, agitated and paranoid, but cooperative 
and eventually compliant.  He admitted to suicidal ideation 
and vague homicidal ideation, and indicated that he did not 
like being around people and engaged in fights with them.  
The psychologist attributed these findings to PTSD, alcohol 
dependence and polysubstance abuse, by history. 

In April 1993, the veteran underwent another evaluation by a 
psychologist for the purpose of determining whether he was 
entitled to SSA disability benefits.  The psychologist 
indicated that the veteran was limited with regard to 
sustained concentration and persistence because he had 
recurrent intrusive thoughts, very low frustration tolerance, 
extreme anger, irritability and ongoing polysubstance abuse.  
He also indicated that the veteran was limited with regard to 
social interaction because of extreme anger, irritability and 
a history of homicidal ideation.  He diagnosed depression, 
PTSD and polysubstance abuse. 

In a decision dated June 1993, an Administrative Law Judge 
from SSA determined that the veteran had severe PTSD (primary 
diagnosis), alcohol dependence and anti-social personality 
traits (secondary diagnoses), and that his PTSD had precluded 
him from working for at least 12 consecutive months. 

In July 1994, only three months after the veteran filed his 
claim for an increased evaluation, the veteran underwent 
another VA examination, during which a VA examiner 
characterized the veteran's PTSD as moderately disabling.  

The Board has reviewed all of the medical evidence of record 
in support of the veteran's claim.  Based on this evidence, 
the Board finds that, prior to April 14, 1994, the veteran's 
PTSD, alone, was not totally disabling.  Prior to that time, 
and even up until July 1994, it was not apparent that the 
attitudes of all of the veteran's contacts except the most 
intimate were so adversely affected as to result in his 
virtual isolation in the community.  It was also not apparent 
that the veteran exhibited totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or that 
he was demonstrably unable to obtain or retain employment.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1994) (setting 
forth the criteria then in effect for a 100 percent 
evaluation for PTSD).  

From 1991 to 1994, only one psychiatrist and one psychologist 
evaluated the level of impairment caused solely by the 
veteran's PTSD.  This occurred during VA examinations in 
April 1992, when these individuals characterized the 
veteran's PTSD as mild and moderate.  During all other 
evaluations, the veteran's psychiatric, substance abuse and 
personality disorders were evaluated collectively.  
Therefore, the findings from these evaluations cannot be 
utilized to determine the effect of the veteran's PTSD, 
alone, on his social and industrial functioning.  Even 
assuming these findings did relate solely to the veteran's 
PTSD, however, they do not establish that the veteran's PTSD 
was totally disabling prior to April 14, 1994. 

First, they do not show that the veteran was virtually 
isolated in his community or had impairment that resulted in 
profound retreat from mature behavior.  Rather, they show 
that he occasionally exhibited panic and explosions of 
aggressive energy and once exhibited impaired insight, but 
was sufficiently grounded in reality to cooperate during VA 
examinations and to participate in a PTSD program that 
required social interaction.  Moreover, while the SSA 
Administrative Law Judge, who has no expertise in medical 
matters, determined that the veteran's PTSD was severe and 
precluded him from working, his opinion was based on medical 
evidence showing otherwise.  This evidence established that 
the cumulative effects of the veteran's psychiatric, 
substance abuse and personality disorders rendered the 
veteran unemployable, not his PTSD, alone.  In fact, 
according to the psychiatrist who evaluated the veteran in 
April 1992 and August 1992, the veteran's PTSD played no role 
in his inability to work.  

In light of these facts, the Board finds that, prior to April 
14, 1994, when the veteran filed his claim for an increased 
evaluation, it was not factually ascertainable that the 
veteran's PTSD was totally disabling.  Accordingly, 38 C.F.R. 
§ 3.400(o)(2) is inapplicable, see Harper, 10 Vet. App. at 
126-127, and the appropriate effective date for the 100 
percent evaluation assigned the veteran's PTSD is the date 
the claim was received, or April 14, 1994.  The veteran's 
claim for an earlier effective date must therefore be denied.


ORDER

Entitlement to an effective date prior to April 14, 1994, for 
a 100 percent evaluation for PTSD is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

